Citation Nr: 0503102	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-24 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in \


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for psuedofolliculitis 
barbae.

2.  Entitlement to an increased rating for myositis 
ossificans of the left femur, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Anne Bechdolt, Associate Counsel


INTRODUCTION

The veteran served in the USMCR from December 1975 to April 
1976.  

This matter arose on appeal from  September 2000 and August 
2002 rating decisions issued by the Reno, Nevada, Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the application for service connection for 
pseudofolliculitis barbae, and continued a 10 percent 
disabling rating for myositis ossificans.  A hearing was held 
before the undersigned Veterans Law Judge (VLJ) in March 
2004.

The Board notes that the issue of whether new and material 
evidence has been received to reopen a previously disallowed 
claim is a material issue.  Before the Board may reopen such 
a claim, there must be a finding that new and material 
evidence has been presented.  See 38 U.S.C.A. § 5108; Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In addition, 38 
U.S.C.A. § 7104 requires that each decision of the Board of 
Veterans' Appeals (Board) include a "written statement of 
the Board's findings and conclusions, and the reasons and 
bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  As such, 
the Board will consider the matter of whether new and 
material evidence has been received to reopen the claim for 
service connection for pseudofolliculits barbae.  

The issue of entitlement to service connection for 
pseudofolliculitis barbae is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  In March 1977, the Board denied service connection for 
shaving rash.

2.  Evidence submitted since the March 1977 Board decision is 
relevant and probative of the issue at hand.

3.  Myositis ossificans is productive of no more than 
minimal, if any, functional impairment.


CONCLUSIONS OF LAW

1.  The March 1977 Board decision is final.  38 U.S.C.A. § 
7104(c); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for pseudofolliculitis 
barbae.  38 U.S.C.A. §§ 5108, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The criteria for a rating in excess of 10 percent for 
myositis ossificans of the left femur have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 
4.45, 4.7, 4.71a, Diagnostic Code 5255 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). The Act and 
implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).

To comply with the VCAA provisions, VA must first notify the 
claimant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits may be 
issued.  The notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  A fourth 
element of the requisite notice requires that VA "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
Pelegrini, 18 Vet. App. at 122.  In this case, the initial 
AOJ decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  In cases like this, the Court did not hold 
that the where pre-AOJ-adjudication notice was not provided, 
the case must be returned to the AOJ for the adjudication to 
start all over again as if no AOJ action had ever occurred.  
The Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The April 
2001 letter constituted subsequent process.  Thus, in sum, 
the claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions.  The claimant was 
specifically advised of the type of evidence that would 
establish the claim.  The claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  

The Board notes that VA issued a statement of the case (SOC) 
in August 2003 and a supplemental statement of the case 
(SSOC) in November 2003, which addressed the veteran's 
request for a higher rating for myositis ossificans and his 
application to reopen a claim for service connection for 
pseudofolliculitis barbae.  The veteran's VA Medical Center 
(VAMC) records are of record.  VA medical examinations were 
conducted in May 2001 and October 2003.  A hearing was held 
in March 2004.

There is no indication that there is any additional relevant 
competent evidence to be obtained either by the VA or by the 
claimant, and there is no other specific evidence to advise 
him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R.     § 3.159, clearly require 
the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  The claimant has had 
sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.



II.  New and Material Evidence

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Therefore, once a 
Board decision has been issued, absent the submission of new 
and material evidence, the claim cannot be reopened or 
readjudicated by VA.  38 U.S.C.A. § 5108, 7104(b); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is that evidence which was not 
previously submitted to agency decision makers which bears 
directly and substantially on the specific matter under 
consideration.  It is neither cumulative nor redundant.  It 
is that evidence, which by itself or in combination with 
other evidence, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  This regulation was amended in August 
2001.  However, since the veteran filed his application to 
reopen his claim for service connection for 
pseudofolliculitis barbae prior to the amendment, the former 
definition of new and material evidence applies.

At the time of the March 1977 decision, the evidence included 
service medical records reflecting a shaving rash, and a VA 
examination which determined that the veteran's disease was 
found commonly in a certain group of people when they begin 
to shave.  The VA examiner also assessed that the disease was 
the result of close shaving and very sharp hairs reentering 
the skin after improperly shaving.  The examiner further 
stated that the veteran's disease was not service-connected 
in any way.

The March 1977 Board decision determined that the veteran's 
condition, described as a shaving rash, preexisted service 
and was neither incurred nor aggravated during service.

The new evidence of record consists of VAMC records of 
various creams and topical agents prescribed to treat the 
veteran's pseudofolliculitis barbae, as well as a March 2002 
statement made by a VA examiner asserting that the veteran's 
"problem is only controllable, not curable."  The evidence 
added to the file is new and material.  The 1976 VA 
examination certainly led to a conclusion that the disorder 
was due to improper shaving, which would end upon proper 
shaving.  The recent opinion reflects a conclusion that it is 
not curable, thus undermining the validity of the 1976 
opinion.  In light of the prior evidence, this evidence is 
new and material and the claim is reopened.  

III.  Increased Rating

A.  Facts

The veteran asserts that a higher rating is warranted for his 
service-connected myositis ossificans, currently rated as 10 
percent disabling.  

Service connection for myositis ossificans was granted in 
March 1977 and assigned a noncompensable evaluation effective 
from April 1976 under Diagnostic Code 5099.  In January 1999, 
the RO granted a 10 percent evaluation under Diagnostic Code 
5099-5255, effective from August 1998.  In April 2000, the 
veteran requested a higher rating.  

In a July 2000 VA examination, the veteran presented 
complaining of constant aching pain in the left leg, in the 
region of the proximal medial thigh and anterior left hip.  
The veteran reported that the pain often worsened after 
walking or standing for over an hour.  The veteran denied any 
bulging or abnormal pulses in the left inguinal region, but 
noted that he experienced a "pulling" sensation in the left 
medial thigh and left anterior hip when squatting or 
kneeling.  

The examiner noted no swelling, heat or redness.  The veteran 
denied any locking, clicking or instability.  The examiner 
noted that the veteran wore elastic leg stockings on the left 
leg, but was not using crutches, braces or canes.  The 
examiner indicated that the veteran had a normal gait with 
100 percent normal pain-free range of motion of hips, knees, 
and ankles without deficit.  There was no objective evidence 
of deformity, limited motion or other abnormality regarding 
the left hip.  The left hip was noted as having 100 percent 
normal range of motion:  flexing to 110 degrees, abducting 
100 percent normal range of motion.  The left knee was noted 
as having 100 percent normal range of motion:  flexing from 0 
to 140 degrees without pain, swelling, or medial, lateral, or 
collateral ligament instability.  The veteran's drawer sign, 
McMurray's, and Lachman's tests were normal.  The left hip 
flexed to 120 degrees, extended to 30 degrees, internally 
rotated to 40 degrees, externally rotated to 50 degrees, 
abducted 50 degrees, and adducted 30 degrees.  The examiner 
assessed that the veteran had a normal left hip and leg, 
noting further that there was no muscle wasting, swelling, 
mechanical deficits, neurological deficits, or myositis 
ossificans. 

In May 2001, the veteran presented for examination claiming 
an increase in severity.  The veteran reported his symptoms 
as pain in the medial aspect of the left femur, especially 
when walking excessively or climbing.  He noted that he 
experienced flare-ups when standing or climbing steps. 

The examiner indicated that the veteran was not using 
crutches, a cane, or a brace.  He noted that there was no 
evidence of deformity, angulation, malunion, nonunion, or 
ankylosis.  The left hip joint showed flexion of 98 degrees, 
extension of 22 degrees, abduction of 32 degrees, adduction 
of 16 degrees, internal ration of 36 degrees, and external 
rotation of 32 degrees.  X-rays of the thigh and hip joint 
were negative for any bone disturbance or bone disease.  The 
examiner assessed that additional limitation due to pain was 
approximately 10 percent, and provided a diagnosis of 
"inflammatory or inclusion body myositis, left lower 
extremity, medial aspect, mild to moderate." 

In March 2002, the veteran presented complaining of left knee 
pain since November 2001, after his knee gave way when he 
turned quickly.  The veteran was using a cane and taking pain 
medication.  The examiner noted edema and effusion of the 
left knee.  Range of motion was noted as 5 to 50 degrees, 
decreased secondary to pain.  There was no laxity with 
varus/valgus stress or anterior/posterior drawer.  Lachman's 
test was negative.  After reviewing the veteran's December 
2001 MRI of the left knee, which revealed mild suprapatellar 
joint effusion and complete disruption of the proximal aspect 
of the patellar tendon, the veteran was diagnosed with a 
ruptured patellar tendon and had surgery in March 2002 to 
repair the rupture and lengthen the tendon.  In June 2002, he 
had surgery to remove the wire used to lengthen the tendon.   

August 2002 x-rays revealed mild degenerative osteoarthritis 
of both the left and right knees, without acute bone 
pathology or effusion.

VAMC records indicate that in July 2003, the veteran 
complained of persistent problems with his left leg, to 
include pain and weakness.  The VA examiner noted that the 
weakness in the left lower extremity was not easily explained 
given the type of injury described by the veteran.  

An October 2003 radiology report noted that there was no 
osteoarthritis, osteoporosis, fractures, or soft tissue 
calcifications in the left femur, left hip, and left knee.  

The veteran presented for a VA examination in October 2003 
complaining of an increase in severity of his left knee 
disability.  The examiner noted that the veteran had used a 
walker since his surgery to repair the ruptured patellar 
tendon due to left leg weakness and giving way of the left 
knee.  The veteran described constant pain in the left 
anterior mid thigh, rating the pain as an eight on a scale of 
10 in intensity, which would often escalate to a 10 when 
walking more than two blocks, or standing for more than an 
hour.  The veteran also complained of mild aching pain 
involving the left lateral hip.  The examiner noted, however, 
that the veteran had normal motion of the left hip without 
clicking and there was no instability or giving way of the 
left hip.

The veteran further complained of constant aching pain in his 
left knee, rating it as a 10 on a scale of 10 in intensity, 
which was further aggravated by any left knee motion.  He 
described daily episodes of swelling.  He also stated that 
his knee was weak and would frequently give way.  He denied 
any locking, but indicated occasional clicking.  There was no 
redness, heat, or inflammation of the left knee.  He 
explained that the instability of the left knee combined with 
pain in both his left and right knees prevented him from 
squatting or kneeling, or walking or standing for more than 
an hour without the assistance of his walker.

The examiner noted that both the left and right hips had 100 
percent normal pain-free range of motion:  flexing from 0 to 
125 degrees, extending to 30 degrees, adducting to 25 
degrees, abducting 45 degrees, external rotation 60 degrees, 
and internal rotation 40 degrees, without pain.  Examination 
of the left thigh revealed a normal appearance, with a one-
inch wasting of the left thigh compared to the right thigh.  
There was no tenderness, redness, nor swelling about the 
femur, nor any tenderness with deep palpation around the 
femur. 

The examiner noted a well-healed six inch scar over the 
medial parapatellar region extending to the tibial tubercle.  
Mild effusion of the left knee was also indicated.  The left 
knee flexed from 0 to 90 degrees, with complaints of pain 
throughout the range of motion.  The veteran complained of 
pain with light touch over the anterior aspect of the left 
knee.  He could fully extend the left knee against resistance 
with normal evidence of strength.  Ligaments were noted as 
intact to varus and valgus stress.  McMurray's and Lachman's 
tests were both negative, and drawer signs were normal.  The 
examiner indicated a one-inch wasting of the left thigh 
compared to the right thigh, and a half-inch wasting of the 
left calf compared to the right calf.  No ankylosis was 
noted, nor inflammatory arthritis.  X-rays of the left hip, 
femur, and knee were normal.  The examiner provided the 
following diagnosis:

1.  Left femur stress fracture healed 
during the course of the military service 
with residual myositis.  No evidence of 
myositis ossificans.

2.  Normal left hip.

3.  Left knee status post surgical repair 
of torn patellar tendon with persistent 
limited motion and complaints of pain.

The left knee surgery for a torn patellar 
tendon is unrelated to his left femur 
stress fracture.  His present residual 
pain and limited motion with swelling of 
the left knee are the residuals of his 
June [2002] surgery for repair of a torn 
patellar tendon.  His left knee condition 
would be as it is today even absent his 
military service and the stress fracture 
involving the left femur.  

His bilateral hip complaints are not 
substantiated with any objective 
abnormalities and the plain x-rays are 
normal of his hip.  His present left and 
right hip conditions are unrelated to his 
left femur stress fracture or myositis 
involving the left femur.

B.  Criteria

The veteran is requesting a higher rating for his service-
connected myositis ossificans of the left femur.  As in this 
instance, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has observed that evidence of the present level of 
the disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as 
to which evaluation should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. § 4.59.

As provided for under 38 C.F.R. § 4.71a, Diagnostic Code 
5023, myositis ossificans will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, 
Diagnostic Code 5003.  Therefore, as rated by analogy for the 
specific joint involved under Diagnostic Code 5255, 
impairment of the femur, a 20 percent rating is assigned for 
malunion of the femur if there is moderate knee or hip 
disability; a 30 percent rating is assigned if there is 
marked knee or hip disability; a 60 percent rating is 
assigned when there is fracture of the surgical neck, with 
false joint.  Higher ratings are also provided for fracture 
of the shaft or anatomical neck with nonunion.  38 C.F.R. § 
4.71a, Diagnostic Code 5255.



Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, 
Plate II.  

Normal range of hip flexion is 0 to 125 degrees; normal hip 
abduction is 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Upon careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against 
granting an evaluation in excess of 10 percent for myositis 
ossificans.  The October 2003 VA examination noted that there 
was no evidence supporting a diagnosis of myositis 
ossificans.  The May 2001 and October 2003 examinations noted 
no malunion, nonunion, or ankylosis of the left hip or femur.  
The veteran's range of motion for the left hip has increased 
from his May 2001 examination; the veteran is now able to 
flex the full range, 0 to 125 degrees, without pain.  This 
evidence does not support the contention that the veteran has 
a marked, moderate, or even slight hip disability with 
malunion of the femur.  In fact, the VA examiner noted that 
the veteran's left hip was normal and he experienced no pain 
in the full range of motion of the left hip.  A rating in 
excess of 10 percent based on malunion of the femur with hip 
disability is not warranted as the evidence does not support 
the contention that the veteran has a left hip disability.

The Board recognizes that the veteran's flexion of the left 
knee is limited by 50 degrees, with pain throughout the 
entire range of motion.  However, the VA examiner has 
determined that the veteran's left knee problems are 
unrelated to his left femur stress fracture.  Rather, the 
examiner stated that his current knee pain and limitation of 
motion are residuals of March and June 2002 surgeries to 
repair a nonservice-connected torn left patellar tendon. 

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent under the factors 
set forth in DeLuca, 8 Vet. App. 202. The e most probative 
evidence establishes that the veteran has myositis of the 
femur, but that such disease does not result in any 
functional impairment of the knee or hip.  Even if the Board 
accepts his complaints of pain, the objective evidence most 
favorable to the veteran reflects minimal functional 
impairment due to the service connected disability. 

IV.  Extraschedular Rating

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's myositis ossificans disability now 
causes, or has in the past caused, frequent periods of 
hospitalization.  Although the veteran maintains that he 
cannot work in a particular occupation, marked interference 
with employment is not shown beyond the industrial impairment 
contemplated by the assigned 10 percent rating.  


ORDER

Application to reopen claim for service connection for 
pseudofolliculitis barbae is granted.

Entitlement to a rating in excess of 10 percent for myositis 
ossificans is denied.


REMAND

The veteran's service records indicate that he served in the 
United States Marine Corps Reserves.  The evidence of record 
does not indicate, however, whether the veteran was serving 
on active duty at the time he purports that the disease 
manifested.  The RO should determine whether the veteran was 
serving on active duty rather than active duty for training 
from December 1975 to April 1976.

VAMC records indicate that the veteran's pseudofolliculitis 
barbae is "controllable but not curable."  A VA medical 
opinion should be obtained to determine whether 
pseudofolliculitis is a disease and whether such is related 
to the in-service shaving rash.

Accordingly, this issue is REMANDED for the following action:

1.  The RO should confirm that the 
veteran had active duty service 
versus active duty for training 
service from December 1975 to April 
1976.

2.  The RO should schedule a VA 
examination to determine whether 
pseudofolliculitis barbae is a 
disease, and if so, whether such is 
related to his in-service shaving 
rash.  The claims folder should be 
made available to the examiner for 
review before the examination.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


